OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3615 Madison Mosaic Equity Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison Funds Legal and Compliance Department 550 Science Drive Madison, WI 53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1 SEMI-ANNUAL REPORT (unaudited) June 30, 2011 Madison Mosaic Equity Trust Investors Fund Mid-Cap Fund Disciplined Equity Fund Balanced Fund NorthRoad International Fund Madison Mosaic(R) Funds www.mosaicfunds.com CONTENTS Review of Period 1 Economic Review 1 Outlook 1 Interview with Jay Sekelsky 1 Investors Fund 2 Mid-Cap Fund 3 Disciplined Equity Fund 5 Balanced Fund 6 NorthRoad International Fund 8 Portfolio of Investments Investors Fund 9 Mid-Cap Fund 10 Disciplined Equity Fund 11 Balanced Fund 12 NorthRoad International Fund 14 Statements of Assets and Liabilities 15 Statements of Operations 16 Statements of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 22 Other Information 28 Madison Mosaic Equity Trust Review of Period ECONOMIC REVIEW The six-month period ended June 30, 2011 was fraught with contradictions, as bond and stock returns continued to be positive in the midst of considerable global disruption. Stock markets around the world opened the year in a positive trend, but as we entered the second quarter of 2011 it was increasingly evident that the global economy had hit a soft patch. The main factors that appeared to be underlying this slowdown were: a rise in commodity prices, led by energy costs; the aftermath of the tragic earthquake and tsunami in Japan; the continuing sovereign debt crisis in Europe which is centered in, but not contained to Greece; and the shift of monetary policies, most notably the ending of the Federal Reserve’s Quantitative Easing II. Looking at results from the start of the period to the end, returns appear broadly positive across the major domestic and global stock and bond indices. The S&P 500, the most widely used proxy for domestic stocks, was up 6.02% and the Morgan Stanley EAFE Index, representing overseas markets, was up 5.36%. Bond investors also saw positive returns for the period, with the Barclays U.S. Aggregate Index up 2.72%. These returns belie the underlying volatility for the period, as markets reacted to the events mentioned above, producing moments when the year-to-date returns were considerably lower than those achieved by period end. While the news, including Washington’s impasse regarding the debt ceiling, often seemed gloomy, the markets continued to climb the proverbial "wall of worry." Supporting these results were corporate profits, which have continued to be robust. It appears that a wide swath of U.S. businesses have learned to do more with less, producing an environment where corporations show healthy fundamentals, while unemployment remains stubbornly high. While consumer spending is still not out of the doldrums, we continue to see controlled inflation and historically low interest rates, conditions which have traditionally been healthy for corporate balance sheets. OUTLOOK Looking forward, a number of second quarter developments bolstered our confidence that the economy can once again regain its footing as we move through the second half of 2011 and into 2012. For instance, the price of oil declined by more than 15% since peaking in late April. In addition, global supply chain disruptions from the Japanese earthquake appeared to be fading. Meanwhile, in Europe, another "fix" appeared to be in place which could at least improve the odds for a delayed and orderly (as opposed to disorderly) Greece default, welcome news to a number of very shaky European banks. On the fiscal front, serious political discussions focused on an extension of federal stimulus into 2012 appeared to be providing more time for the economy to heal before it sets out on its own. Finally, the ongoing credit cycle tightening in China may soon be coming to a close. Still, this is certainly no time for complacency. As a nation we are still going through a rather lengthy and painful de-leveraging process. We believe this ongoing de-leveraging could lead to more fragile economic growth with shorter and choppier economic cycles. The soft patches of 2010 and 2011 are quite consistent with this tempered view. INTERVIEW WITH JAY SEKELSKY Can you summarize the performance of the funds in Equity Trust in the first half of 2011? All of the domestic funds in Equity Trust were positive for the six-month period. We had the best results in Mid-Cap, both in real and relative turns, as the fund ended the period up 10.29%. Disciplined Equity returned 4.26%, Investors 2.66% and Balanced 2.30%. Over this same period, our large-cap benchmark, the S&P 500, rose 6.02%, while our Mid-Cap Index, the Russell Midcap¨ Index, was up 8.08%. On the large-cap side, we lost some ground against the S&P 500 in the first quarter of 2011 as the market rallied strongly, led by more speculative and cyclical companies. In the second half of the period the market showed less Semi-annual Report | June 30, 2011 | 1 Madison Mosaic Equity Trust | Review of Period | continued strength in the face of numerous economic headwinds and our large-cap performance was more in line with the market. On the mid-cap side, our stock selection was the positive driver of performance, as predictable, less-cyclical businesses which had been overlooked for some time began to rally. MADISON MOSAIC INVESTORS FUND (MINVX) FUND-AT-A-GLANCE Objective: Madison Mosaic Investors seeks long-term capital appreciation through investments in large, high-quality growth companies. Net Assets: $41.6 million Date of Inception: November 1, 1978 Ticker: MINVX INVESTMENT STRATEGY HIGHLIGHTS Madison Mosaic Investors Fund invests primarily in the common stocks of large-sized U.S. corporations. The fund typically owns 25-40 securities which are selected using our long-held investment discipline of seeking the highest-quality, proven companies and purchasing them when valuations appear advantageous. We follow a rigorous three-step process when evaluating companies. We consider the business model, the management team and the valuation of each potential investment. The final step in the process is assessing the proper valuation for the company. We strive to purchase securities trading at a discount to their intrinsic value as determined by discounted cash flows. We corroborate this valuation work with additional valuation methodologies. The fund typically sells a stock when the fundamental expectations for the purchase no longer apply, the price exceeds its perceived value or other stocks appear more attractively priced relative to its prospects. LARGE-CAP INVESTING ENVIRONMENT The six-month period ending June 30, 2011 produced solid returns for large-sized domestic companies. In terms of style, these returns were broad, with growth stocks doing somewhat better than value stocks. However, we did see significant dispersion of performance among S&P 500 Sectors, as Health Care, which had been lagging the market for years, recovered with a 12.6% return, while the Financial Sector lost -3.7%. Energy was also strong with a 10.4% return, while Utilities, Industrials and Consumer Discretionary all outperformed the 6.02% return of the overall Index. While more speculative, cyclical stocks have been favored over the past two years, this trend was showing signs of reversal, as stocks rated at top end of the S&P quality ratings soundly outperformed those at the bottom over the six-month period. Also of note was the underperformance of mega-cap stocks, as the 20 largest stocks in the S&P 500 had an average return that lagged the overall index by close to 3%. PERFORMANCE DISCUSSION WITH LEAD EQUITY MANAGER JAY SEKELSKY How did the Madison Mosaic Investors Fund perform in the first half of 2011? The Investors Fund ended the six-month period with a 2.66% return, trailing its S&P 500 benchmark’s 6.02% return. The return also trailed its peer average, as measured by the Morningstar Large Cap Growth Category, 5.65%. While we were encouraged by some general trends in the market, especially the revival of more fundamentally sound companies over those with more speculative natures, the fund has yet to capitalize on this trend, which is frustrating. The fund has a large exposure to some of the largest companies in the U.S., firms which we believe have dominant and persistent competitive advantages. However, mega-cap stocks were in general laggards, and the fund was held back by the returns of several of these companies. We continue to like their value and prospects and believe this is a temporary condition. What changes to the portfolio have you made since December 31, 2010? In terms of general sector allocation, the fund maintained its basic sector allocation across the period. We found the most opportunities in Information Technology which remained our highest allocation throughout. The fund also held no exposure to Materials, Telecommunications and Utilities. The main shift was some profit taking in Heath Care which reduced the fund’s exposure from a significant overweighting to closer to market exposure, and an increase in Consumer Discretionary holdings, which although expanded, remained lighter than the overall market. 2 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Review of Period • Investors Fund | continued We prefer to buy outstanding companies which we can hold for substantial periods, so it is no surprise that almost all of our top-ten holdings from the beginning of the period remained in the portfolio at period end. The one exception was IBM, which we sold as it hit our price target at the same time our analysis indicated a revenue slowdown ahead. Among our additions was Brookfield Asset Management, which has been a Madison Mosaic Mid-Cap holding for some time, and energy concern Canadian Natural Resources, which is one of the largest independent crude oil and natural gas producers in the world. Other notable changes included the sale of pharmaceutical Merck & Co. and the addition of Northern Trust Corporation, an international financial services company which provides investment management and fiduciary and banking services to clients around the world. Northern Trust was named in March, 2010 as Fortune Magazine’s number one most admired company in the superregional banks category. What factors were the strongest contributors to fund performance? Although the fund didn’t keep up with the continuation of the speculative rally in the first quarter of the year, when the market began to pull back in response to more sobering economic news we showed considerable resilience. The fund had our strongest returns in the traditionally defensive Health Care and Consumer Staples Sectors followed by Energy. The fund’s strongest single stock was United Health Care, whose stock rose 43.7% over the period. The fund also had positive results from Visa Inc, and three Energy Sector holdings, Noble Corp., Chevron and Southwestern Energy. What factors were the largest constraints on performance? The most notable drags on performance came from the fund’s large technology holdings. Microsoft, Cisco and Google began the period as our three largest holdings, and their stocks fell -5.7%, -22.6% and -14.7% respectively. The other major restraint on performance came from retailer Staples, whose stock was also off sharply for the period. Although these large technology companies were shunned by the market, we continued to see longer term attraction in these profitable companies, whose valuations have dropped to levels that haven’t been seen in years, if ever. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/11 Consumer Discretionary 8.2% Consumer Staples 13.6% Energy 13.9% Financials 18.8% Health Care 12.1% Industrials 7.6% Information Technology 22.1% Cash & Other 3.7% TOP TEN STOCK HOLDINGS AS OF 6/30/11 % of net assets Microsoft Corp. 4.94% PepsiCo Inc. 4.45% Target Corp. 4.09% Johnson & Johnson 4.06% Google Inc., Class A 3.97% Cisco Systems Inc. 3.84% 3M Co. 3.51% Franklin Resources Inc. 3.45% Intel Corp. 3.19% Visa Inc., Class A 3.18% MADISON MOSAIC MID-CAP FUND (GTSGX) FUND-AT-A-GLANCE Objective: Madison Mosaic Mid-Cap seeks long-term growth through the investment in mid-sized companies. Net Assets: $160.1 million Date of Inception: July 21, 1983 Ticker: GTSGX INVESTMENT STRATEGY HIGHLIGHTS Madison Mosaic Mid-Cap Fund invests primarily in the common stocks of mid-sized U.S. corporations. The fund typically owns 25-40 securities which are selected using our long-held investment discipline of seeking the highest-quality, proven companies and purchasing them when valuations appear advantageous. We follow a rigorous three-step process when evaluating companies. Semi-annual Report | June 30, 2011 | 3 Madison Mosaic Equity Trust | Review of Period • Mid-Cap Fund | continued We consider the business model, the management team and the valuation of each potential investment. We strive to purchase securities trading at a discount to their intrinsic value as determined by discounted cash flow analysis. We corroborate this valuation work with additional valuation methodologies. The fund typically sells a stock when the fundamental expectations for the purchase no longer apply, the price exceeds its perceived value or other stocks appear more attractively priced relative to its prospects. MID-CAP INVESTING ENVIRONMENT Mid-cap indices were considerably stronger than the large-cap benchmarks through this six-month period and were also stronger than the small-cap indices, although less dramatically so. This performance suggests a "goldilocks" situation, where medium-sized companies appear to have the stability to avoid the financing challenges of small companies, yet continue to show more growth potential than large companies. The outperformance of mid-caps has been a trend for some time, and by many standard valuation metrics mid-cap stocks in aggregate are now pricier than large-cap stocks. This valuation situation is reflected in our mid-cap management, as we have found more opportunities among the larger mid-cap stocks, rather than those which are closer to small-cap. PERFORMANCE DISCUSSION WITH RICH EISINGER, CO-MANAGER OF MADISON MOSAIC MID-CAP How would you characterize the performance of Madison Mosaic Mid-Cap in 2011? The performance of Mid-Cap over this six month period was gratifying since we have been patiently waiting for the market to recognize the value we were seeing in its holdings. The fund’s 10.29% return exceeded that of our benchmark, the Russell Midcap¨ Index, which was up 8.08%. The fund also performed above its Morningstar Category, as its Mid-Cap Growth peer group also returned 8.08%. As we’ve noted over the past year or two, predictable, less-cyclical businesses have been generally overlooked and it seems like our patience is now being rewarded. What changes to the portfolio have you made since December 31, 2010? We worked hard through the market crash of 2008 and 2009 to take advantage of the market dislocation. We tried to assemble a portfolio of strong consistent businesses at attractive prices, to build the highest quality portfolio possible. As previously mentioned, this was not of immediate benefit, as the steep rally that began in March 2009 favored just the opposite: highly leveraged, more speculative companies. Thanks to the valuation opportunities we exploited, we have been able to retain some basic stability in the portfolio. All of the fund’s top-ten holdings from the beginning of the year are still significant holdings, and the sector weights remain similar. The fund’s largest exposure across the period was to the Financial Sector, which is also the largest in the Russell Midcap¨ Index. However, there is significant diversity among the fund’s financial stocks including a large weighting in insurance. We did increase the fund’s Consumer Discretionary exposure over the course of the period while taking some profits from the best-performing area of the market, Health Care, where the fund’s weighting moved from 15.3% to 11.9%. In terms of individual holdings, we sold Covance, FactSet Research Systems, and SEI Investments. Additions included smaller positions in Glacier Bancorp and M&T Bank Corporation, both well-managed regional banks, in the belief that patient investors will benefit from the gradual improvement of bank fundamentals. We also added Northern Trust, a highly respected global finance company and Staples, the office supply retailer which we believe has superior management who can lead the company from what we see as a temporary slowdown in sales and profits to a stronger future. What factors were the strongest contributors to fund performance? The fund had positive contributions from a wide variety of companies and sectors. The fund’s outperformance was led by strong results in the Industrials, Technology, Energy and Financials Sectors. Among the fund’s strongest individual performers was Techne, a Health Care company which sells proteins and antibodies to research labs throughout the world. Another stock with a strong six month return was Copart Inc. which runs an online auction service for 4 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Review of Period • Mid-Cap Fund | continued salvaged cars, often sourced from insurance companies. We also saw strong returns from retail discounter TJX Companies and insurer W.R. Berkley. On the downside, the fund’s consumer holdings did not keep up with their sector counterparts. The fund had particularly disappointing results from Staples, the office supply retailer. Within the fund’s overall positive results from financials, we saw weakness in mutual fund sponsor T. Rowe Price, whose stock suffered from fears that the soft patch in the economy could lead to an equity market downturn. What do you see for Mid-Cap looking ahead? We see mixed economic data throughout the world. We continue to believe, however, that we have good value in the portfolio over the medium to long-term. We believe the fund’s companies have above average prospects to gain market share, earn high returns on their ventures, and add value for shareholders. We remain risk-aware investors, concerned with both the opportunities and risks to our holdings and our opportunity set. We believe the fund’s portfolio, as a whole, is well positioned to support our long-held strategy of participation in up markets while providing protection in a falling market. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/11 Consumer Discretionary 19.3% Consumer Staples 3.8% Energy 6.6% Financials 25.2% Health Care 11.9% Industrials 14.3% Information Technology 10.1% Materials 2.5% Cash & Other 6.3% TOP TEN STOCK HOLDINGS AS OF 6/30/11 % of net assets Brookfield Asset Management Inc. 4.63% TJX Cos. Inc. 3.76% Markel Corp. 3.57% Bed Bath & Beyond Inc. 3.46% DENTSPLY International Inc. 3.34% WR Berkley Corp. 3.34% Laboratory Corp. of America Holdings 3.26% Copart Inc. 3.19% Techne Corp. 3.13% Western Union Co./The 2.99% MADISON MOSAIC DISCIPLINED EQUITY (MADEX) FUND-AT-A-GLANCE Objective: Madison Mosaic Disciplined Equity seeks long-term growth with diversification among all equity market sectors. Net Assets: $163.3 million Date of Inception: December 31, 1997 Ticker: MADEX INVESTMENT STRATEGY HIGHLIGHTS Madison Mosaic Disciplined Equity Fund invests primarily in the common stocks of large-sized U.S. corporations. The fund seeks to maintain an overall sector weighting in line with the broader market, with quarterly rebalancing. The fund typically owns 50-65 securities which are selected using our long-held investment discipline of seeking the highest-quality, proven companies and purchasing them when valuations appear advantageous. We follow a rigorous three-step process when evaluating companies. We consider the business model, the management team and the valuation of each potential investment. The final step in the process is assessing the proper valuation for the company. We strive to purchase securities trading at a discount to their intrinsic value as determined by discounted cash flows. We corroborate this valuation work with additional valuation methodologies. The fund typically sells a stock when the fundamental expectations for the purchase no longer apply, the price exceeds its perceived value or other stocks appear more attractively priced relative to its prospects. PERFORMANCE DISCUSSION WITH JAY SEKELSKY How would you characterize the performance of the Disciplined Equity Fund for the period? Against the fund’s benchmark S&P 500’s gain of 6.02%, Disciplined Equity advanced 4.26%. The fund’s Morningstar Large Blend Category returned an average 5.45% for the period. With the portfolio allocated broadly across S&P 500 sectors, the result against the S&P 500 was largely a function of our stock selection. The higher quality, well-established companies we prefer did not lead the market for this period, which favored smaller and highly leveraged firms. Semi-annual Report | June 30, 2011 | 5 Madison Mosaic Equity Trust | Review of Period • Disciplined Equity Fund | continued What changes to the portfolio have you made since December 31, 2010? As in the past, the fund’s equity positions are concentrated in large-cap companies which retain a leadership position in their industries and have shown the ability to produce predictable earnings over time. Although the management team’s objective is to maintain relative sector neutrality against the S&P 500, we are dedicated to actively managing a select group of stocks within each of these sectors. Our goal is to own the highest quality companies we can in each sector of the market, a judgment made on an array of business metrics that boil down to a combination of attractive valuation and the ability to produce consistent, predictable earnings going forward. We prefer to buy quality companies and hold them for long periods, a result reflected by the retention in the portfolio of all of our period opening top-ten holdings. We did take several names out of the portfolio during this period, including American Express, Entergy Corp., Merck & Co., NIKE Inc, and Wells Fargo. Among the new names were Canadian Natural Resources, Northern Trust, Rockwell Collins, and Stryker Corporation. What factors had the largest impact on this period’s performance? The only S&P 500 Sector with a negative return for the period was Financials, where the fund outperformed the Index with a small positive return. The fund also had a positive relative contribution from its Consumer Staples holdings and three of the lighter weighted sectors in the S&P 500: Materials, Telecom and Utilities. The best performing stock was UnitedHealth Group, followed by Visa and Franklin Resources. The biggest constraints on performance were three of the fund’s top-ten holdings, all in technology: Microsoft, Cisco and Google. These stocks all had negative performance for the period, but for us retain their attraction, particularly on a valuation basis. As always in an upward moving market, the fund’s cash position which began the period at 6.4% and ended at 3.8%, was a detriment. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/11 Consumer Discretionary 10.6% Consumer Staples 9.7% Energy 12.2% Financials 15.9% Health Care 11.5% Industrials 10.7% Information Technology 18.0% Materials 3.1% Telecommunication Services 2.2% Utilities 2.6% Cash & Other 3.5% TOP TEN STOCK HOLDINGS AS OF 6/30/11 % of net assets Johnson & Johnson 3.18% Microsoft Corp. 3.15% Google Inc., Class A 2.99% PepsiCo Inc. 2.97% 3M Co. 2.64% NextEra Energy Inc. 2.55% Cisco Systems Inc. 2.39% Apache Corp. 2.38% ConocoPhillips 2.29% AT&T Inc. 2.24% MADISON MOSAIC BALANCED (BHBFX) FUND-AT-A-GLANCE Objective: Madison Mosaic Balanced seeks to provide current dividend income while providing opportunity for capital appreciation by investing in a combination of mid-to-large companies and government agency and investment grade corporate bonds. Net Assets: $11.7 million Date of Inception: December 18, 1986 Ticker:BHBFX INVESTMENT STRATEGY HIGHLIGHTS Madison Mosaic Balanced Fund invests primarily in the common stocks of large-sized U.S. corporations along with an actively managed portfolio of investment-grade intermediate-term bonds. The bond exposure is targeted to be at least 30% of the fund’s total assets. The fund typically owns 25-40 securities on the stock side which are selected using our long-held investment discipline of seeking the highest-quality, proven companies and purchasing them when valuations appear advantageous. Bonds are managed to seek the best risk-adjusted return through active 6 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Review of Period • Balanced Fund | continued management of sectors (corporate, Treasury and Agency), duration, and yield-curve positioning. PERFORMANCE DISCUSSION WITH JAY SEKELSKY AND PAUL LEFURGEY. How did the Balanced Fund perform for the year? The Balanced Fund rose 2.30%, as both the stock and bond holdings had a positive period. This return did not keep up with the broader markets, as stock rose 6.02%, as represented by the S&P 500, while the overall bond market, as represented by the Barclays Aggregate Index, was positive by 2.72%. The fund’s Morningstar peer group, Moderate Allocation, rose 4.27% for the period. This discrepancy can be attributed to both the stock side of the portfolio, where its high-quality large stocks lagged, and to the bond portfolio, where defensive positions did not keep up with the advancement of longer and lower-quality bonds. What changes to the portfolio have you made since December 31, 2010? The stock holdings of Balanced mirror the holdings of the Investors Fund, as discussed above. These holdings continue to focus on solid, well-established domestic companies that have proven their earning ability through difficult times. One of the factors in our management of Balanced is the mix of stocks and bonds, with 70% being the highest allowable percentage of stocks. The fund began the period holding 65.4% stocks, and ended the period with a 64.9% in stocks, a result which reflects the relatively even returns the fund achieved from its stock and bond holdings over this period. On the bond side, we kept the fund’s bond allocation fairly steady from the first of the year, with a modest tilt towards corporate holdings over government bonds. How did the stock holdings in Balanced contribute to overall performance? The stock holdings in Balanced were up for the period, even as they trailed the market in general as measured by the S&P 500. The holdings mirror the stocks held in the Investors Fund, discussed at some length above. How did the bond holdings in Balanced contribute to overall performance? We actively manage the bond holdings in Balanced, and have positioned them on the defensive side of the major bond benchmarks, both in terms of duration and quality. This positioning allowed for solid positive real returns over the six months, but returns which fell short of the indices, as falling rates supported higher risk, longer bonds, while lower quality bonds outperformed higher quality. COMMON STOCK ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/11 Consumer Discretionary 5.5% Consumer Staples 9.5% Energy 9.5% Financials 12.8% Health Care 8.0% Industrials 5.0% Information Technology 14.6% PORTFOLIO INVESTMENT BLEND AS A PERCENTAGE OF NET ASSETS AS OF 6/30/11 Common Stocks 64.9% Corporate Bonds 16.4% Government Bonds 14.7% Cash & Other 4.0% TOP FIVE STOCK AND FIXED INCOME HOLDINGS AS OF 6/30/11 % of net assets Top Five Stock Holdings (64.9% of net assets in stocks) Microsoft Corp. 3.34% PepsiCo Inc. 3.01% Johnson & Johnson 2.76% Target Corp. 2.75% Google Inc., Class A 2.65% Top Five Fixed Income Holdings (31.1% of net assets in fixed income) U.S. Treasury Note, 1%, 7/31/11 3.41% U.S. TreasuryNote, 3.75%, 11/15/18 1.71% Federal Home Loan Bank, 5.5%, 8/13/14 1.46% Freddie Mac, 4.875%, 11/15/13 1.41% American Express Co., 4.875%, 7/15/13 1.36% Semi-annual Report | June 30, 2011 | 7 Madison Mosaic Equity Trust | Review of Period | concluded MADISON MOSAIC NORTHROAD INTERNATIONAL FUND (NRIEX) FUND-AT-A-GLANCE Objective: Madison Mosaic NorthRoad International seeks long-term capital appreciation through the investment in non-U.S. companies. Net Assets: $1.6 million Ticker: NRIEX INVESTMENT STRATEGY HIGHLIGHTS NorthRoad International is a diversified international stock fund which invests in mostly large-sized, reasonably valued companies in the developed world. The fund began operating with its international mandate on June 30, 2011 and as such does not have investment results which reflect this management for the period covered by this report. Prior to June 30, 2011, the fund was known as the Small/Mid-Cap Fund which began operations on December 31, 2008. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/11 Consumer Discretionary 6.1% Consumer Staples 19.7% Energy 11.7% Financials 14.3% Health Care 16.2% Industrials 2.0% Information Technology 9.8% Materials 9.6% Telecommunication Services 5.1% Cash & Other 5.5% TOP TEN STOCK HOLDINGS AS OF 6/30/11 % of net assets Novartis AG, ADR 4.04% Diageo PLC, ADR 4.03% GlaxoSmithKline PLC, ADR 4.03% France Telecom S.A., ADR 3.07% Sanofi, ADR 3.07% Mitsubishi UFJ Financial Group Inc. 3.07% ENI SpA, ADR 3.07% Total S.A., ADR 3.06% Royal Dutch Shell PLC, ADR 3.05% HSBC Holdings PLC, ADR 3.02% 8 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | June 30, 2011 Investors Fund • Portfolio of Investments(unaudited) Shares Value (Note 1) COMMON STOCK - 96.3% Consumer Discretionary - 8.2% Staples Inc. $    988,527 Target Corp. Walt Disney Co./The Consumer Staples - 13.6% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc. Energy - 13.9% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Financials - 18.8% Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 12.1% Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR UnitedHealth Group Inc. Shares Value (Note 1) Industrials - 7.6% 3M Co. $  1,460,785 Jacobs Engineering Group Inc.* Waste Management Inc. Information Technology - 22.1% Cisco Systems Inc. Google Inc., Class A* Intel Corp. Microsoft Corp. Qualcomm Inc. Visa Inc., Class A Total Common Stock (Cost $35,886,482) Repurchase Agreement - 3.6% With U.S. Bank National Association issued 6/30/11 at 0.01%, due 7/1/11, collateralized by $1,522,532 in Freddie Mac Pool #A87842 due 8/1/39. Proceeds at maturity are $1,492,672 (Cost $1,492,672) TOTAL INVESTMENTS - 99.9% (Cost $37,379,154) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL ASSETS - 100.0% $ 41,607,983 * Non-income producing ADR American Depository Receipt PLC Public Limited Company See accompanying Notes to Financial Statements. Semi-annual Report | June 30, 2011 | 9 Madison Mosaic Equity Trust | June 30, 2011 Mid-Cap Fund • Portfolio of Investments(unaudited) Shares Value (Note 1) COMMON STOCK - 93.7% Consumer Discretionary - 19.3% Bed Bath & Beyond Inc.* $  5,534,352 CarMax Inc.* Liberty Global Inc., Class C* Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Yum! Brands Inc. Consumer Staples - 3.8% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 6.6% EOG Resources Inc. Noble Corp.* Southwestern Energy Co.* Financials - 25.2% Arch Capital Group Ltd.* Brookfield Asset Management Inc. Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp.* Northern Trust Corp. T Rowe Price Group Inc. WR Berkley Corp. Health Care - 11.9% CR Bard Inc. DENTSPLY International Inc. Laboratory Corp. of America Holdings* Techne Corp. Shares Value (Note 1) Industrials - 14.3% Copart Inc.* $  5,099,205 IDEX Corp. Jacobs Engineering Group Inc.* Ritchie Bros Auctioneers Inc. Wabtec Corp. Waste Management Inc. Information Technology - 10.1% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. Western Union Co./The Materials - 2.5% Ecolab Inc. Total Common Stock (Cost $115,081,519) Repurchase Agreement - 5.8% With U.S. Bank National Association issued 6/30/11 at 0.01%, due 7/1/11, collateralized by $9,471,417 in Freddie Mac Pool #A87842 due 8/1/39. Proceeds at maturity are $9,285,665 (Cost $9,285,662) TOTAL INVESTMENTS - 99.5% (Cost $124,367,181) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL ASSETS - 100.0% *Non-income producing See accompanying Notes to Financial Statements. 10 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | June 30, 2011 Disciplined Equity Fund • Portfolio of Investments(unaudited) Shares Value (Note 1) COMMON STOCK - 96.5% Consumer Discretionary - 10.6% Discovery Communications Inc.* $  2,224,068 Omnicom Group Inc. Staples Inc. Target Corp. TJX Cos. Inc. Walt Disney Co./The Yum! Brands Inc. Consumer Staples - 9.7% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc. Energy - 12.2% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Financials - 15.9% Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. M&T Bank Corp. Markel Corp.* Morgan Stanley Northern Trust Corp. US Bancorp WR Berkley Corp. Health Care - 11.5% Allergan Inc. Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR Stryker Corp. Teva Pharmaceutical Industries Ltd., ADR UnitedHealth Group Inc. Shares Value (Note 1) Industrials - 10.7% 3M Co. $  4,310,743 Aecom Technology Corp.* Copart Inc.* Illinois Tool Works Inc. Jacobs Engineering Group Inc.* Rockwell Collins Inc. Waste Management Inc. Information Technology - 18.0% Cisco Systems Inc. FLIR Systems Inc. Google Inc., Class A* Intel Corp. International Business Machines Corp. Microsoft Corp. Qualcomm Inc. Visa Inc., Class A Western Union Co./The Materials - 3.1% Ecolab Inc. Praxair Inc. Telecommunication Services - 2.2% AT&T Inc. Utilities - 2.6% NextEra Energy Inc. Total Common Stock (Cost $147,985,773) Repurchase Agreement - 3.8% With U.S. Bank National Association issued 6/30/11 at 0.01%, due 7/1/11, collateralized by $6,329,287 in Freddie Mac Pool #A87842 due 8/1/39. Proceeds at maturity are $6,205,158 (Cost $6,205,156) TOTAL INVESTMENTS - 100.3% (Cost $154,190,930) NET OTHER ASSETS AND LIABILITIES - (0.3%) TOTAL ASSETS - 100.0% * Non-income producing ADR American Depository Receipt See accompanying Notes to Financial Statements. Semi-annual Report | June 30, 2011 | 11 Madison Mosaic Equity Trust | June 30, 2011 Balanced Fund • Portfolio of Investments(unaudited) Shares Value (Note 1) COMMON STOCK - 64.9% Consumer Discretionary - 5.5% Staples Inc. $    186,993 Target Corp. Walt Disney Co./The Consumer Staples - 9.5% Coca-Cola Co./The Costco Wholesale Corp. Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc. Energy - 9.5% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Financials - 12.8% Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B* Brookfield Asset Management Inc. Franklin Resources Inc. Markel Corp.* Northern Trust Corp. US Bancorp Health Care - 8.0% Johnson & Johnson Laboratory Corp. of America Holdings* Novartis AG, ADR UnitedHealth Group Inc. Industrials - 5.0% 3M Co. Jacobs Engineering Group Inc.* Waste Management Inc. Information Technology - 14.6% Cisco Systems Inc. Google Inc., Class A* Intel Corp. Shares Value (Note 1) Microsoft Corp. $    391,430 Qualcomm Inc. Visa Inc., Class A Total Common Stock (Cost $6,678,086) CORPORATE NOTES AND BONDS - 16.4% Consumer Discretionary - 0.5% Comcast Cable Communications Holdings Inc., 8.375%, 3/15/13 Consumer Staples - 1.9% Costco Wholesale Corp., 5.3%, 3/15/12 Kraft Foods Inc., 5.625%, 11/1/11 Sysco Corp., 5.25%, 2/12/18 Energy - 3.8% BP Capital Markets PLC, 3.875%, 3/10/15 Devon Energy Corp., 6.3%, 1/15/19 Marathon Oil Corp., 6%, 10/1/17 Valero Energy Corp., 6.875%, 4/15/12 Financials - 4.2% Allstate Corp./The, 6.2%, 5/16/14 American Express Co., 4.875%, 7/15/13 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 4.8%, 5/1/13 Health Care - 1.2% Abbott Laboratories, 5.6%, 11/30/17 Industrials - 1.0% United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 3.8% Cisco Systems Inc., 5.5%, 2/22/16 Hewlett-Packard Co., 4.5%, 3/1/13 Oracle Corp., 4.95%, 4/15/13 Western Union Co./The, 5.93%, 10/1/16 Total Corporate Notes and Bonds (Cost $1,817,668) See accompanying Notes to Financial Statements. 12 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Balanced Fund • Portfolio of Investments |June 30, 2011 | concluded Shares Value (Note 1) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 14.7% Fannie Mae - 2.2% 4.875%, 5/18/12 $    155,634 2.375%, 7/28/15 Federal Home Loan Bank - 1.5% 5.5%, 8/13/14 Freddie Mac - 1.4% 4.875%, 11/15/13 U.S. Treasury Note - 9.6% 1%, 7/31/11 1%, 4/30/12 1.875%, 6/15/12 0.5%, 11/15/13 4.25%, 8/15/14 3.125%, 10/31/16 3.75%, 11/15/18 2.625%, 11/15/20 Total U.S. Government and Agency Obligations (Cost $1,653,204) Shares Value (Note 1) Repurchase Agreement - 3.9% With U.S. Bank National Association issued 6/30/11 at 0.01%, due 7/1/11, collateralized by $469,114 in Freddie Mac Pool #A87842 due 8/1/39. Proceeds at maturity are $459,914 (Cost $459,914) $    459,914 TOTAL INVESTMENTS - 99.9% (Cost $10,608,872) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL ASSETS - 100.0% $ 11,728,123 * Non-income producing ADR American Depository Receipt PLC Public Limited Company See accompanying Notes to Financial Statements. Semi-annual Report | June 30, 2011 | 13 Madison Mosaic Equity Trust | June 30, 2011 NorthRoad International Fund • Portfolio of Investments(unaudited) Shares Value (Note 1) COMMON STOCK - 94.5% Consumer Discretionary - 6.1% Esprit Holdings Ltd., ADR $    31,442 Reed Elsevier PLC, ADR WPP PLC, ADR Consumer Staples - 19.7% Carrefour S.A., ADR* Diageo PLC, ADR Imperial Tobacco Group PLC Kao Corp., ADR Nestle S.A., ADR Tesco PLC, ADR Unilever PLC, ADR Energy - 11.7% ENI SpA, ADR Petroleo Brasileiro S.A., ADR Royal Dutch Shell PLC, ADR Total S.A., ADR Financials - 14.3% Allianz SE, ADR AXA SA, ADR Banco Santander S.A., ADR HSBC Holdings PLC, ADR Mitsubishi UFJ Financial Group Inc. UBS AG* Health Care - 16.2% GlaxoSmithKline PLC, ADR Novartis AG, ADR Roche Holding AG, ADR Sanofi, ADR Teva Pharmaceutical Industries Ltd., ADR Industrials - 2.0% Secom Co. Ltd., ADR Shares Value (Note 1) Information Technology - 9.8% Canon Inc., ADR $    46,828 Nintendo Co. Ltd., ADR SAP AG, ADR Telefonaktiebolaget LM Ericsson Materials - 9.6% Akzo Nobel NV, ADR CRH PLC, ADR Givaudan SA, ADR Syngenta AG, ADR* Telecommunication Services - 5.1% France Telecom SA, ADR NTT DoCoMo Inc., ADR Total Common Stocks (Cost $1,474,462) Repurchase Agreement - 4.9% With U.S. Bank National Association issued 6/30/11 at 0.01%, due 7/1/11, collateralized by $77,999 in Freddie Mac Pool #A87842 due 8/1/39. Proceeds at maturity are $76,469 (Cost $76,469) TOTAL INVESTMENTS - 99.4% (Cost $1,550,931) NET OTHER ASSETS AND LIABILITIES - 0.6% TOTAL ASSETS - 100.0% $  1,563,094 * Non-income producing ADR American Depository Receipt PLC Public Limited Company See accompanying Notes to Financial Statements. 14 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | June 30, 2011 Statements of Assets and Liabilities(unaudited) Investors Fund Mid-Cap Fund Disciplined Equity Fund Balanced Fund NorthRoad International Fund** ASSETS Investments, at value (Notes 1 and 2) Investment securities $ 40,081,212 $ 11,252,814 $  1,476,905 Repurchase agreements Total investments* Receivables Investment securities sold – Dividends and interest Capital shares sold – Total assets LIABILITIES Payables Investment securities purchased – Dividends – Capital shares redeemed – Auditor fees Independent trustee fees – Total liabilities NET ASSETS $ 41,607,983 $ 11,728,123 $  1,563,094 Net assets consists of: Paid in capital Undistributed net investment income (loss) – Accumulated net realized gains (losses) Net unrealized appreciation on investments Net assets $ 41,607,983 $ 11,728,123 $  1,563,094 CAPITAL SHARES OUTSTANDING An unlimited number of capital shares, without par value, are authorized. (Note 7) NET ASSET VALUE PER SHARE *INVESTMENT SECURITIES, AT COST $ 37,379,154 $ 10,608,872 $  1,550,931 **Prior to June 30, 2011, the fund was known as the Small/Mid-Cap Fund. See note 9. See accompanying Notes to Financial Statements. Semi-annual Report | June 30, 2011 | 15 Madison Mosaic Equity Trust | June 30, 2011 Statements of Operations(unaudited) For the six-months ended June 30, 2011 Investors Fund Mid-Cap Fund Disciplined Equity Fund Balanced Fund NorthRoad International Fund* INVESTMENT INCOME (Note 1) Interest income $      135 $       489 $      555 $ 66,428 $      5 Dividend income Total investment income EXPENSES (Notes 3 and 5) Investment advisory fees Other expenses: Service agreement fees Auditor fees Independent trustee fees – Other expenses waived – Total other expenses Total expenses NET INVESTMENT INCOME (LOSS) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation (depreciation) of investments NET GAIN ON INVESTMENTS TOTAL INCREASE IN NET ASSETS RESULTING FROM OPERATIONS *Prior to June 30, 2011, the fund was known as the Small/Mid-Cap Fund. See note 9. See accompanying Notes to Financial Statements. 16 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | June 30, 2011 Statements of Changes in Net Assets For the period indicated Investors Fund Mid-Cap Fund (unaudited) Six-Months Ended June 30, Year Ended Dec. 31, (unaudited) Six-Months Ended June 30, Year Ended Dec. 31, INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Net investment income (loss) $   156,707 $   239,625 $   (262,813) $   (390,483) Net realized gain on investments Net unrealized appreciation (depreciation) on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM NET INVESTMENT INCOME – – – CAPITAL SHARE TRANSACTIONS (Note 7) TOTAL INCREASE (DECREASE) IN NET ASSETS NET ASSETS Beginning of period End of period Disciplined Equity Fund Balanced Fund (unaudited) Six-Months Ended June 30, Year Ended Dec. 31, (unaudited) Six-Months Ended June 30, Year Ended Dec. 31, INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Net investment income $    688,103 $   530,727 $   62,371 $   139,574 Net realized gain on investments Net unrealized appreciation (depreciation) on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income – From net capital gains – – – Total distributions – CAPITAL SHARE TRANSACTIONS (Note 7) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period $ 98,981,340 End of period See accompanying Notes to Financial Statements. Semi-annual Report | June 30, 2011 | 17 Madison Mosaic Equity Trust | Statements of Changes in Net Assets | concluded For the period indicated NorthRoad International Fund* (unaudited) Six-Months Ended June 30, Year Ended Dec. 31, INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Net investment income $   (2,903) $     271 Net realized gain (loss) on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income – From net capital gains – Total distributions – CAPITAL SHARE TRANSACTIONS (Note 7) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period *Prior to June 30, 2011, the fund was known as the Small/Mid-Cap Fund. See note 9. See accompanying Notes to Financial Statements. 18 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | June 30, 2011 Financial Highlights Selected data for a share outstanding for the periods indicated. INVESTORS FUND (unaudited) Six-Months Ended June 30, Year Ended December 31, Net asset value, beginning of period Investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income – From net capital gains – – – Total distributions – Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) Ratio of net investment income to average net assets (%) Portfolio turnover(%) 20 41 74 47 51 52 MID-CAP FUND (unaudited) Six-Months Ended June 30, Year Ended December 31, Net asset value, beginning of period Investment operations: Net investment loss Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions from capital gains – – – Net asset value, end of period Total return(%) Ratios and supplemental data Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) Ratio of net investment income to average net assets (%) Portfolio turnover(%) 12 57 63 76 43 47 1Annualized. See accompanying Notes to Financial Statements. Semi-annual Report | June 30, 2011 | 19 Madison Mosaic Equity Trust | Financial Highlights | continued Selected data for a share outstanding for the periods indicated. DISCIPLINED EQUITY FUND (unaudited) Six-Months Ended June 30, Year Ended December 31, Net asset value, beginning of period Investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income – From net capital gains – – Total distributions – Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in thousands) Ratio of expenses to average net assets before fee waiver (%) Ratio of expenses to average net assets after fee waiver (%) N/A N/A Ratio of net investment income to average net assets before fee waiver (%) Ratio of net investment income to average net assets after fee waiver (%) N/A N/A Portfolio turnover (%) 25 40 62 63 70 54 BALANCED FUND (unaudited) Six-Months Ended June 30, Year Ended December 31, Net asset value, beginning of period Investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: From net investment income From net capital gains – – – Total distributions Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) Ratio of net investment income to average net assets (%) Portfolio turnover(%) 15 39 57 50 42 35 1Annualized. See accompanying Notes to Financial Statements. 20 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Financial Highlight | concluded Selected data for a share outstanding for the periods indicated. NORTHROAD INTERNATIONAL FUND (unaudited) Six-Months Ended June 30, Year Ended December 31, Net asset value, beginning of year Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less distribution: From net investment income – – From net capital gains – Total distributions – Net asset value, end of year Total return(%) Ratios and supplemental data Net assets, end of year (in thousands) Ratio of expenses to average net assets (%) Ratio of net investment income (loss) to average net assets(%) Portfolio turnover(%) 61 74 1Greater than zero but less than a penny. 2Annualized. 3Prior to June 30, 2011, the NorthRoad International Fund was known as the Small/Mid-Cap Fund for which the inception of the fund was December 31, 2008 with effective date of January 1, 2009. See accompanying Notes to Financial Statements. Semi-annual Report | June 30, 2011 | 21 Madison Mosaic Equity Trust Notes to Financial Statements 1. Summary of Significant Accounting Policies. Madison Mosaic Equity Trust (the "Trust") is registered with the Securities and Exchange Commission under the Investment Company Act of 1940 as an open-end, diversified investment management company. This report contains information about five separate funds included within the Trust (the "Funds"): the Investors Fund, Mid-Cap Fund, Disciplined Equity Fund, Balanced Fund and NorthRoad International Fund, each of whose objectives and strategies are described in the Funds’ prospectus. Prior to June 30, 2011, the NorthRoad International Fund was known as the Small/Mid-Cap Fund and had different investment objectives and policies. A sixth Trust portfolio, available to certain institutional investors (as defined in the portfolio’s prospectus), presents its financial information in a separate report. Portfolio Valuation: Securities traded on a national securities exchange are valued at their closing sale price except for securities traded on NASDAQ which are valued at the NASDAQ official closing price ("NOCP"). Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value. Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. Each fund has adopted the Financial Accounting Standards Board ("FASB") applicable guidance on fair value measurements. Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data "inputs" and minimize the use of unobservable "inputs" and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 –quoted prices in active markets for identical investments Level 2 –other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the six-months ended June 30, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs. As of June 30, 2011, none of the funds held securities deemed as a Level 3. 22 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Notes to Financial Statements | continued The following is a summary of the inputs used as of June 30, 2011 in valuing the funds’ investments carried at fair value: Fund Level 1 Level 2 Level 3 Value at 6/30/11 Investors Common Stocks $       – $       – Repurchase Agreement – – Total $       – Mid-Cap Common Stocks $       – $       – Repurchase Agreement – – Total $       – Disciplined Equity Common Stocks $       – $       – Repurchase Agreement – – Total $       – Balanced Common Stocks $       – $       – Corporate Obligations – – U.S. Treasury & Agency Obligations – – Repurchase Agreement – – Total $       – NorthRoad International Common Stocks $       – $       – Repurchase Agreement – – Total $   76,469 $       – Please see the Portfolio of Investments for each respective Fund for a listing of all securities within each caption. The Funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis was effective for interim and annual period beginning after December 15, 2010. There were no transfers between classification levels during the period ended June 30, 2011. The Funds adopted guidance regarding enhanced disclosures about funds’ derivative and hedging activities. Management has determined that there is no impact on the financial statements of the Funds held in the Trust as they did not hold derivative financial instruments during the year. In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board ("IASB") issued International Financial Reporting Standard ("IFRS") 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. The effective date of the ASU is for interim and annual periods beginning after December 15, 2011, and is therefore not effective for the Semi-annual Report | June 30, 2011 | 23 Madison Mosaic Equity Trust | Notes to Financial Statements | continued current fiscal year. The Adviser is in the process of assessing the impact of the updated standards on the Fund’s financial statements. Investment Transactions: Investment transactions are recorded on a trade date basis. The cost of investments sold is determined on the identified cost basis for financial statement and federal income tax purposes. Investment Income: Interest income is recorded on an accrual basis. Bond premium is amortized and original issue discount and market discount are accreted over the expected life of each applicable security using the effective interest method. Dividend income is recorded on the ex-dividend date. Other income is accrued as earned. Distribution of Income and Gains: Distributions are recorded on the ex-dividend date. Net investment income, determined as gross investment income less total expenses, is declared as a regular dividend and distributed to shareholders at year-end for the Investors, Mid-Cap, Disciplined Equity and NorthRoad International Funds. The Trust intends to declare and pay regular dividends quarterly on the Balanced Fund. Capital gain distributions, if any, are declared and paid annually at year-end. The tax character of distributions paid during 2010 and 2009 was as follows: Investors Fund: Distributions paid from ordinary income $  239,625 $  144,107 Disciplined Equity Fund: Distributions paid from: Ordinary income $  598,830 $   47,510 Long-term capital gains – Balanced Fund: Distributions paid from ordinary income $  139,574 $  126,787 NorthRoad International Fund: Distributions paid from: Ordinary income $   52,639 $   85,950 Long-term capital gains $   49,336 – The Investors Fund, Disciplined Equity Fund, Balanced Fund and NorthRoad International Fund designate 100%, 100%, 91.66% and 22.22%, , respectively, of dividends declared from net investment income and short-term capital gains during the fiscal year ended December 31, 2010 as qualified income under the Jobs and Growth Tax Relief Reconciliation Act of 2003. As of June 30, 2011, the components of distributable earnings on a tax basis were as follows: Investors Fund: Undistributed net investment income $  156,707 Accumulated net realized losses Net unrealized appreciation on investments $ 578,040 Mid-Cap Fund: Undistributed net investment loss $  (262,813) Accumulated net realized gains Net unrealized appreciation on investments Disciplined Equity Fund: Undistributed net investment income $   688,103 Accumulated net realized gains Net unrealized appreciation on investments Balanced Fund: Accumulated net realized gains $  178,653 Net unrealized appreciation on investments NorthRoad International Fund: Undistributed net investment loss $  (2,903) Accumulated net realized gains Net unrealized appreciation on investments Net realized gains or losses may differ for financial and tax reporting purposes as a result of loss deferrals related to wash sales and post-October transactions. Income Tax: No provision is made for federal income taxes since it is the intention of the Trust to comply with the provisions of Subchapter M of the Internal Revenue Code available to investment companies and to make the requisite distribution to shareholders of taxable income which will be sufficient to relieve it from all or substantially all federal income taxes. As of and for the six-months ended June 30, 2011, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Funds did not incur any interest or penalties. The Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Modernization Act") modernizes several of the federal income and excise tax provisions related to RICs. The Modernization Act contains simplification provisions effective for taxable years beginning after December 22, 2010, which are aimed at preventing 24 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Notes to Financial Statements | continued disqualification of a RIC for "inadvertent" failures of the asset diversification and/or qualifying income tests. Additionally, the Modernization Act allows capital losses to be carried forward indefinitely, and retain the character of the original loss, exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. As of December 31, 2010, capital loss carryovers available to offset future capital gains for federal income tax purposes were as follows: Expiration Date Investors Fund Mid-Cap Fund Balanced Fund December 31, 2016 – – December 31, 2017 The capital loss carryforward cannot be utilized prior to the utilization of new capital loss carryovers, if any, created after December 31, 2010. Tax years open to examination by tax authorities under the statute of limitations include 2007 through 2010. Cash Concentration: At times, the Funds maintain cash balances at financial institutions in excess of federally insured limits. The Funds monitor this credit risk and have not experienced any losses related to this risk. Use of Estimates: The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. Such estimates affect the reported amounts of assets and liabilities and reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. 2. Investments in Repurchase Agreements. When the Funds purchase securities under agreements to resell, the securities are held for safekeeping by the custodian bank as collateral. Should the market value of the securities purchased under such an agreement decrease below the principal amount to be received at the termination of the agreement plus accrued interest, the counterparty is required to place an equivalent amount of additional securities in safekeeping with the Trust’s custodian bank. Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Trust, along with other registered investment companies having Advisory and Services Agreements with the same investment adviser, transfers uninvested cash balances into a joint trading account. The aggregate balance in this joint trading account is invested in one or more consolidated repurchase agreements whose underlying securities are U.S. Treasury or federal agency obligations. As of June 30, 2011, the Investors Fund had approximately a 6.5% interest, the Mid-Cap Fund approximately a 40.3% interest, the Disciplined Equity Fund approximately a 26.9% interest, the Balanced Fund approximately a 2.0% interest and the NorthRoad International Fund approximately a 0.3% interest in the consolidated repurchase agreement of $23,040,315 collateralized by $23,501,225 in Freddie Mac Mortgage Backed Security Notes. Proceeds at maturity were $23,040,321. 3. Investment Advisory Fees. The investment adviser to the Trust, Madison Investment Advisors, LLC, (the "Adviser"), earned an advisory fee equal to 0.75% per annum of the average net assets of the Mid-Cap, Disciplined Equity and Balanced Funds and the first $100 million in the Investors Fund. The advisory fee paid by the Investors Fund is reduced to 0.60% per annum on assets over $100 million. The fees are accrued daily and are paid monthly. Effective June 30, 2011, the Adviser earned an advisory fee equal to 0.80% per annum of the average net assets of the NorthRoad International Fund. (Prior to that date, the Fund paid 0.75% while it operated as the Small/Mid-Cap Fund.) The Adviser is responsible for payment of all fees to NorthRoad Capital Management, LLC, the subadviser to the NorthRoad International Fund. 4. Investment Transactions. Purchases and sales of securities (excluding short-term securities) for the six-months ended June 30, 2011 were as follows (unaudited): Purchases Sales Investors Fund: U. S. Gov’t Securities – – Other Mid-Cap Fund: U. S. Gov’t Securities – – Other Disciplined Equity Fund: U. S. Gov’t Securities – – Other Balanced Fund: U. S. Gov’t Securities $  151,878 – Other Semi-annual Report | June 30, 2011 | 25 Madison Mosaic Equity Trust | Notes to Financial Statements | continued Purchases Sales NorthRoad International Fund: U. S. Gov’t Securities – – Other 5. Other Expenses. Under a separate Services Agreement, the Adviser will provide or arrange for each Fund to have all other necessary operational and support services for a fee based on a percentage of average net assets. These fees, presented below for the six-months ended June 30, 2011, are accrued daily and paid monthly. This percentage was 0.50% for the Balanced Fund. The percentage was 0.35% for the Investors Fund but may be limited due to a total expense cap (including the management fee) of 0.99% for the Investors Fund. The percentage was 0.35% for the Disciplined Equity Fund. Additionally, for the Disciplined Equity Fund, the Adviser agreed to waive 0.11% of this fee thru February 16, 2011. Effective February 17, 2011, this fee was reduced to 0.24% on the first $100 million in assets and 0.21% on all assets greater than $100 million. Additionally, the Adviser agreed to waive 0.03% of this fee on the first $100 million in assets. This waiver may end at any time. The percentage for the Mid-Cap Fund was 0.50% on the first $150 million and 0.47% on all assets greater than $150 million. Finally, the percentage was 0.35% for the NorthRoad International Fund effective June 30, 2011 (prior to that it had been 0.50%). The direct expenses paid by the Funds (described below) come out of this fee. The Funds pay the expenses of the Funds’  Independent Trustees directly. For the six-months ended June 30, 2011, these fees were $7,750, $7,750, $750, $1,750 and $0, for the Investors, Mid-Cap, Disciplined Equity, Balanced and NorthRoad International Funds, respectively. The Funds also pay the expenses of the Funds’  independent registered public accountants directly. For the six-months ended June 30, 2011, the amounts expensed for these fees were $6,000, $12,500, $9,250, $3,000 and $1,000 for the Investors, Mid-Cap, Disciplined Equity, Balanced and NorthRoad International Funds, respectively. 6. Aggregate Cost and Unrealized Appreciation (Depreciation). The aggregate cost of securities for federal income tax purposes and the net unrealized appreciation (depreciation) are as follows as of June 30, 2011 (unaudited): Investors Fund Mid-Cap Fund Aggregate Cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 4,106,339 $ 33,863,842 Disciplined Equity Fund Balanced Fund Aggregate Cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $  9,545,707 $ 1,074,216 NorthRoad International Fund Aggregate Cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $    2,443 7. Capital Share Transactions. An unlimited number of capital shares, without par value, are authorized. Transactions in capital shares were as follows: (unaudited) Six-Months Ended June 30, Year Ended December 31, Investors Fund In Dollars Shares sold Shares issued in reinvestment of dividends – Total shares issued Shares redeemed Net decrease $ (420,547) In Shares Shares sold Shares issued in reinvestment of dividends – Total shares issued Shares redeemed Net decrease Mid-Cap Fund In Dollars Shares sold Shares issued in reinvestment of dividends – – Total shares issued Shares redeemed Net increase (decrease) 26 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Notes to Financial Statements | concluded Mid-Cap Fund (cont.) (unaudited) Six-Months Ended June 30, Year Ended December 31, Shares sold Shares issued in reinvestment of dividends – – Total shares issued Shares redeemed Net decrease Disciplined Equity Fund In Dollars Shares sold Shares issued in reinvestment of dividends – Total shares issued Shares redeemed Net increase In Shares Shares sold Shares issued in reinvestment of dividends – Total shares issued Shares redeemed Net increase Balanced Fund In Dollars Shares sold Shares issued in reinvestment of dividends Total shares issued Shares redeemed Net decrease In Shares Shares sold Shares issued in reinvestment of dividends Total shares issued Shares redeemed Net decrease NorthRoad International Fund In Dollars Shares sold Shares issued in reinvestment of dividends – Total shares issued Shares redeemed Net increase (decrease) NorthRoad International Fund (cont.) (unaudited) Six-Months Ended June 30, Year Ended December 31, In Shares Shares sold Shares issued in reinvestment of dividends – Total shares issued Shares redeemed Net increase (decrease) 8. Line of Credit. The Investors Fund, Balanced Fund, Disciplined Equity Fund and Mid-Cap Fund have lines of credit with U.S. Bank N.A. of $3.5 million, $1.5 million, $6.5 million and $14 million, respectively. Each line is a revolving credit facility with a bank to be used for temporary emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The interest rate on the outstanding principal amount is equal to the prime rate less 1/2%. Each Fund paid $250 for the year to maintain its line of credit. During the six-months ended June 30, 2011, none of the Funds borrowed on their respective lines of credit. 9. Proxy Results for NorthRoad International Fund. On June 27, 2011, the shareholders of the NorthRoad International Fund, then known as the Small/Mid-Cap Fund, representing 122,182.927 shares outstanding, voted in person or by proxy as follows: (1) approval of a subadvisory agreement between NorthRoad Capital Management LLC and Madison Investment Advisors, LLC (the "Adviser") was given by a vote of 120,422.506 shares in favor (98.56%) with none (0%) opposed or abstaining; and (2) approval of the amendment to the existing advisory agreement between the Fund and the Adviser was given by a vote of 120,422.506 shares in favor (98.56%) with none (0%) opposed or abstaining. The matters approved by the Fund’s shareholders were effective June 30, 2011, at which time the Fund changed its investment objectives and policies from those during which it was managed as the Small/Mid-Cap Fund to those under its current form as the NorthRoad International Fund. 10. Subsequent Events. Management has evaluated the impact of all subsequent events on the Funds’ financial statements. No events have taken place that meet the definition of a subsequent event that requires adjustment to, or disclosure in the financial statements. Semi-annual Report | June 30, 2011 | 27 Madison Mosaic Equity Trust Other Information Fund Expenses Example: As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in any Fund and to compare these costs with the ongoing costs of investing in other mutual funds. See Notes 3 and 5 above for an explanation of the types of costs charged by the Funds. This Example is based on an investment of $1,000 invested on January 1, 2011 and held for the six-months ended June 30, 2011. Actual Expenses The table below titled "Based on Actual Total Return" provides information about actual account values and actual expenses. You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,500 ending account valued divided by $1,000 8.5), then multiply the result by the number under the heading entitled "Expenses Paid During the Period." Based on Actual Total Return1 Beginning Account Value Ending Account Value Annualized Expense Ratio Expenses Paid During the Period2 Investors Fund 0.98% Mid-Cap Fund 1.24% Disciplined Equity Fund 0.95%* Balanced Fund 1.24% NorthRoad International Fund 1.24% *After fee waiver. See Note 5. 1For the six-months ended June 30, 2011. 2Expenses are equal to each Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. Hypothetical Example for Comparison Purposes The table below titled "Based on Hypothetical Total Return" provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not any Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use the information provided in this table to compare the ongoing costs of investing in a fund offered by the Trust and other funds. To do so, compare the 5.00% hypothetical example relating to the applicable Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Based on Hypothetical Total Return1 Beginning Account Value Ending Account Value Annualized Expense Ratio Expenses Paid During the Period2 Investors Fund 0.98% Mid-Cap Fund 1.24% Disciplined Equity Fund 0.95%* Balanced Fund 1.24% NorthRoad International Fund 1.24% *After fee waiver. See Note 5. 1For the six-months ended June 30, 2011. 2Expenses are equal to each Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. 28 | Semi-annual Report | June 30, 2011 Madison Mosaic Equity Trust | Other Information | concluded Forward-Looking Statement Disclosure. One of our most important responsibilities as investment company managers is to communicate with shareholders in an open and direct manner. Some of our comments in our letters to shareholders are based on current management expectations and are considered "forward-looking statements." Actual future results, however, may prove to be different from our expectations. You can identify forward-looking statements by words such as estimate, may, will, expect, believe, plan and other similar terms. We cannot promise future returns. Our opinions are a reflection of our best judgment at the time this report is compiled, and we disclaim any obligation to update or alter forward-looking statements as a result of new information, future events, or otherwise. Proxy Voting Information.The Trust only invests in non-voting securities. Nevertheless, the Trust adopted policies that provide guidance and set forth parameters for the voting of proxies relating to securities held in the Trust’s portfolios. These policies are available to you upon request and free of charge by writing to Madison Mosaic Funds, 550 Science Drive, Madison, WI 53711 or by calling toll-free at 1-800-368-3195. The Trust’s proxy voting policies may also be obtained by visiting the Securities and Exchange Commission ("SEC") web site at www.sec.gov. The Trust will respond to shareholder requests for copies of our policies within two business days of request by first-class mail or other means designed to ensure prompt delivery. N-Q Disclosure.The Trust files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Trust’s Forms N-Q are available on the SEC’s website. The Trust’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information about the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. Form N-Q and other information about the Trust are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov. Copies of this information may also be obtained, upon payment of a duplicating fee, by electronic request at the following email address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, DC 20549-0102. Finally, you may call Madison Mosaic at 800-368-3195 if you would like a copy of Form N-Q and we will mail one to you at no charge. The Madison Mosaic Family of Mutual Funds Equity Trust Investors Fund Mid-Cap Fund Disciplined Equity Fund Balanced Fund NorthRoad International Fund Madison Institutional Equity Option Fund Income Trust Government Fund Core Bond Fund Institutional Bond Fund Investment Grade Corporate Bond Fund Tax-Free Trust Virginia Tax-Free Fund Tax-Free National Fund Government Money Market For more complete information on any Madison Mosaic fund, including charges and expenses, request a prospectus by calling 1-800-368-3195. Read it carefully before you invest or send money. This document does not constitute an offering by the distributor in any jurisdiction in which such offering may not be lawfully made. Mosaic Funds Distributor, LLC. TRANSFER AGENT Madison Mosaic¨ Funds c/o US Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 TELEPHONE NUMBERS Shareholder Service Toll-free nationwide: 888-670-3600 550 Science Drive Madison, Wisconsin 53711 SEC File Number 811-03615 Madison Mosaic(R) Funds www.mosaicfunds.com SEMI-ANNUAL REPORT (unaudited) June 30, 2011 Madison Mosaic Equity Trust Madison Institutional Equity Option Fund (MADOX) Active Equity Management combined with a Covered Call Option Strategy Madison Mosaic(R) Funds www.mosaicfunds.com MADOX | Madison Institutional Equity Option Fund Table of Contents Review of Period 1 Portfolio of Investments 4 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Other Information 15 Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund Review of Period What happened in the market during the first half of 2011? The six months ending June 30, 2011 began much like 2010 ended, with stock markets surging, driven by a seemingly endless supply of government financial support and lofty economic growth expectations. From August 31, 2010 through February 18, 2011, the S&P 500 Index soared 29% (including dividends) with only a very slight hesitation in November 2010. Then renewed European sovereign debt concerns, unrest in Middle East and North African oil producing nations and the tragic Japanese earthquake and nuclear disaster resulted in a sharp reversal in stock prices with the S&P 500 giving back all of its early year gains by mid March. Rather surprisingly, stocks very quickly resumed their upward trajectory despite continued geopolitical risks and soaring oil prices. By the end of April, the S&P 500 had reached its highest point of the year, a level not seen since June 2008. However, stock prices moved lower once again as the impact of higher fuel costs, renewed housing market weakness and generally lackluster economic data caused economic growth expectations to be adjusted lower for the rest of the year. In the last week of June, better news out of North Africa resulted in a sharp decline in oil prices and investors jumped back into stocks causing a 4% late quarter rally which ultimately provided the bulk of the return for the period. Clearly, the first six months of the year proved to be a choppy ride for stocks as should be expected in an environment of significant geopolitical and economic uncertainty. For the full six month period, the S&P 500 rose 6.02% while the S&P BuyWrite Index (BXM), representing a passive covered call strategy on the S&P 500, rose 2.42%. From a sector perspective, higher quality stocks and defensive sectors were the leaders over the full six month period, however, sector leadership ebbed and flowed along with the multiple changes in investor sentiment. Early leadership was very heavily in the energy sector as crude oil prices surged on geopolitical unrest. Cyclical sectors, such as technology and industrials, and lower quality stocks also led early in the year, continuing their dominance from late 2010. As investor concerns grew and the overall market sagged, defensive sectors such as health care and consumer staples rotated into a leadership role. Although lower than late 2010, sector and individual stock correlations have started rising once again indicating that sector and stock movements are becoming more connected and driven by macro issues rather than fundamental issues. This has provided an increasingly challenging environment for our stock selection focus which relies more heavily on identifying attractive fundamental characteristics for our equity holdings. Volatility has been relatively tame for much of this year with the exception of a short-lived spike in mid March as the market reacted negatively to the above-noted geopolitical events and the Japanese earthquake. The CBOE VIX Index jumped by over 45% in that short period of time but reversed very quickly as the stock market rebounded and investor fears subsided. Despite the ensuing choppiness in the market for the remainder of the period, volatility remained fairly docile as changes in market direction occurred in an fairly orderly manner. SECTOR ALLOCATION AS A PERCENTAGE OF TOTAL INVESTMENTS AS OF 6/30/11 Consumer Discretionary 13.7% Energy 2.3% Financials 19.6% Health Care 12.9% Information Technology 25.2% Cash & Other 26.3% How did MADOX perform given the marketplace conditions during the first six months of 2011? For the six months ending June 30, 2011, the fund’s Net Asset Value (NAV) rose 1.42%, trailing the CBOE S&P BuyWrite Index (BXM) return of 2.42% and the S&P 500 return of 6.02%. During the early months of the year MADOX lagged the S&P 500 Index which is typical of a covered call strategy in a strong upwardly trending market. This was exacerbated by a growing cash position which resulted from numerous option assignments, primarily in January. With the market appearing expensive following such a strong rally from mid 2010, the fund was awaiting opportunities to reinvest on weakness. Such opportunities were presented periodically over the past six months but were very short in duration and relatively mild in scale. Although the S&P 500 Index has vacillated significantly in recent months, a true correction has not yet occurred. As stock prices periodically Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 1 MADOX | Madison Institutional Equity Option Fund | Review of Period | continued dipped, the fund opportunistically reinvested portions of its cash into high quality companies with a keen eye to purchasing at appropriate valuation levels. This, along with the covered call aspect of the fund strategy, is key to providing support in uncertain markets and is consistent with our "growth at a reasonable price" philosophy. As markets quickly rebounded from their short-lived retreats, additional call option positions moved in-the-money resulting in further stock assignments and additions to cash holdings. The cash generation of the portfolio during periods of market surges and our opportunistic and valuation conscious manner in reinvesting the cash, was the primary reason for the fund’s divergence from the overall market during the period. As markets corrected in June, the fund’s defensive positioning dramatically narrowed the performance differential, however, the strong surge in the final days of June reversed much of the positive effect. Describe MADOX’s portfolio equity and option structure. As of June 30, 2011, the fund held 28 equity securities and unexpired call options had been written against 52% of the fund’s stock holdings. The relatively low level of stock positions fully covered by call options reflected an active June expiration period in which a number of call options either expired or were repurchased. We have increased the level of coverage significantly as the equity market rebounded in late June and continued into July. During the six-month period, the fund generated premiums of $147,080 from its covered call writing activities. It is the strategy of the fund to write "out-of-the-money" call options. As of June 30, 53.3% of the fund’s call options (8 of 15 different options) remained "out-of-the-money." (Out-of-the-money means the stock price is below the strike price at which the shares could be called away by the option holder.) The number of "out-of-the-money" options as a percent of options written has declined slightly from the beginning of the year and remains relatively low given the strong absolute performance of the market year to date. Which sectors are prevalent in MADOX? From a sector perspective, the fund’s largest exposure as of June 30, 2010 was to the Technology (and technology related) Sector, followed by Financials, Consumer Discretionary, Health Care, and Energy. MADOX had no exposure to the Materials, Consumer Staples, Telecommunication Services, Industrials and Utilities Sectors during the period. Discuss the fund’s security and option selection process. MADOX is managed by two teams of investment professionals. We like to think of these teams as a "right hand" and "left hand" meaning they work together to make common stock and option decisions. We use fundamental analysis to select solid companies with good growth prospects and attractive valuations. We then seek attractive call options to write on those stocks. It is our belief that this partnership of active management between the equity and option teams provides investors with an innovative, risk-moderated approach to equity investing. The fund’s portfolio managers seek to invest in a portfolio of common stocks that have favorable "PEG" ratios (Price-Earnings ratio to Growth rate) as well as financial strength and industry leadership. As bottom-up investors, we focus on the fundamental businesses of our companies. Our stock selection philosophy strays away from the "beat the street" mentality, as we seek companies that have sustainable competitive advantages, predictable cash flows, solid balance sheets and high-quality management teams. By concentrating on long-term prospects and circumventing the "instant gratification" school of thought, we believe we bring elements of consistency, stability and predictability to our shareholders. Once we have selected attractive and solid names for the fund, we employ our call writing strategy. This procedure entails selling calls that are primarily out-of the-money, meaning that the strike price is higher than the common stock price, so that the fund can participate in some stock appreciation. By receiving option premiums, the fund receives a high level of investment income and adds an element of downside protection. Call options may be written over a number of time periods and at differing strike prices in an effort to maximize the protective value to the strategy and spread income evenly throughout the year. What is management’s outlook for the market and fund in the second half of 2011? Looking forward, a number of recent developments have bolstered confidence that the economy can once again regain its footing as we move through the second half of 2 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund | Review of Period | concluded 2011. For starters, the price of oil has declined by more than 15% since peaking in late April. In addition, global supply chain disruptions from the Japanese earthquake appear to be fading. Meanwhile, in Europe, another "fix" appears to be in place which could at least improve the odds for a delayed and orderly Greece default, welcome news to a number of very shaky European banks. On the fiscal front, serious political discussions focused on an extension of federal stimulus into 2012 appear to be providing more time for the economy to heal before it "sets out on its own." Finally, the ongoing credit cycle tightening in China may soon be coming to a close. However, we must also not lose sight of the fact that we, as a nation, are still going through a rather lengthy and painful de-leveraging process. We believe this ongoing de-leveraging will lead to more fragile (sub-optimal) economic growth with shorter and choppier economic cycles. The economy and financial markets remain in healing mode following the crippling financial crisis of 2008-09. Although the trend in equity markets has been strongly positive since early 2009, the foundation for extended gains seems less than solid. Improvements certainly have been made but serious challenges remain. Fiscal austerity, which is gripping parts of Europe, will increasingly impact our domestic economy, offsetting the monetary easing which has provided much of the fuel for equity strength in recent years. Corporate profit margins are at all time highs leaving little opportunity for improvement. Housing and employment data remains dismal. In short, the path to future sustained economic growth is not likely to be a smooth one. The fund will continue its defensive stance given our view of relative uncertainty and will opportunistically move to a more aggressive stance as conditions improve and/or reduced market valuations and higher option premiums provide an increased margin of safety. TOP TEN STOCK HOLDINGS AS OF JUNE 30, 2011 % of net assets Celgene Corp. 4.80% Visa Inc., Class A 4.19% Microsoft Corp. 4.14% American Express Co. 4.11% Morgan Stanley 3.43% Gilead Sciences Inc. 3.29% Goldman Sachs Group Inc./The 3.18% Cisco Systems Inc. 3.10% Google Inc., Class A 3.02% State Street Corp. 2.96% Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 3 MADOX | Madison Institutional Equity Option Fund | June 30, 2011 Portfolio of Investments | unaudited Shares Value (Note 1) COMMON STOCK - 77.8% Consumer Discretionary - 14.4% American Eagle Outfitters Inc. $  127,500 Best Buy Co. Inc. Kohl’s Corp. Staples Inc. Target Corp. TJX Cos. Inc. Energy - 2.5% Apache Corp. Financials - 20.6% American Express Co. Bank of America Corp. Bank of New York Mellon Corp./The Goldman Sachs Group Inc./The Morgan Stanley State Street Corp. Wells Fargo & Co. Health Care - 13.7% Celgene Corp.* Gilead Sciences Inc.* Mylan Inc.* Teva Pharmaceutical Industries Ltd., ADR Shares Value (Note 1) Information Technology - 26.6% Adobe Systems Inc.* $  119,510 Brocade Communications Systems Inc.* Cisco Systems Inc. eBay Inc.* Google Inc., Class A* Hewlett-Packard Co. Microsoft Corp. Symantec Corp.* Visa Inc., Class A Total Common Stock (Cost $4,093,745) INVESTMENT COMPANIES - 1.5% iPATH S&P hort-Term Futures ETN* Total Investment Companies (Cost $138,187) Repurchase Agreement - 26.3% With U.S. Bank National Association issued 6/30/11 at 0.01%, due 7/1/11, collateralized by $1,347,696 in Freddie Mac Pool #A87842 due 8/1/39. Proceeds at maturity are $1,321,265 (Cost $1,321,265) TOTAL INVESTMENTS - 105.6% (Cost $5,553,197) NET OTHER ASSETS AND LIABILITIES - (2.7%) Total Call Options Written - (2.9%) TOTAL ASSETS - 100.0% * Non-income producing ETN Exchange Traded Note See accompanying Notes to Financial Statements. 4 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund | Portfolio of Investments | June 30, 2011 | concluded Call Options Written Contracts Expiration Strike Price Market Value Adobe Systems Inc. 38 January 2012 $ 34.00 $  6,688 American Eagle Outfitters Inc. August 2011 American Express Co. 40 January 2012 Brocade Communications Systems Inc. October 2011 Celgene Corp. 31 July 2011 eBay Inc. 42 October 2011 Gilead Sciences Inc. 40 January 2012 Goldman Sachs Group Inc./The 10 January 2012 Hewlett-Packard Co. 30 January 2012 Kohl’s Corp. 25 January 2012 Morgan Stanley 60 July 2011 Mylan Inc. 55 January 2012 State Street Corp. 25 August 2011 Symantec Corp. 60 July 2011 TJX Cos. Inc. 25 July 2011 Total Call Options Written (Premiums received $128,693) See accompanying Notes to Financial Statements. Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 5 MADOX | Madison Institutional Equity Option Fund | June 30, 2011 Statement of Assets and Liabilities | unaudited ASSETS Investments, at value (Note 1 and 2) Investment securities Repurchase agreements Total investments (cost$5,553,197) Dividends and interest receivable Total assets LIABILITIES Options written, at value (premiums received of $128,693) Payables Investment securities purchased Auditor fees Independent trustee fees Total liabilities NET ASSETS Net assets consists of: Paid in capital Undistributed net investment loss Accumulated net realized loss on investments and options transactions Net unrealized depreciation on investments and options transactions Net assets CAPITAL SHARES ISSUED AND OUTSTANDING An unlimited number of capital shares authorized, $.01 par value per share (Note 7) NET ASSET VALUE PER SHARE See accompanying Notes to Financial Statements. 6 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund Statement of Operations | unaudited For the six-months ended June 30, 2011 INVESTMENT INCOME(Note 1) Interest income $     69 Dividend income Other income Total investment income EXPENSES (Notes 3 and 5) Investment advisory fees Performance fulcrum fee Other expenses: Service agreement fees Auditor fees Independent trustee fees Total other expenses Total expenses NET INVESTMENT INCOME (LOSS) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on: Investments Options Net unrealized appreciation (depreciation) on: Investments Options NET GAIN ON INVESTMENTS AND OPTIONS TRANSACTIONS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 88,716 See accompanying Notes to Financial Statements. Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 7 MADOX | Madison Institutional Equity Option Fund Statement of Changes in Net Assets For the period indicated (unaudited) Six-Months Ended June 30, Year Ended December 31, INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Net investment income (loss) $   (8,197) $   (1,114) Net realized gain (loss) on investments and options transactions Net unrealized appreciation (depreciation) on investments and options transactions Net increase in net assets resulting from operations DISTRIBUTION TO SHAREHOLDERS FROM NET INVESTMENT INCOME – – CAPITAL SHARE TRANSACTIONS (Note 7) $ (651,676) $ (694,311) NET DECREASE IN NET ASSETS $ (562,960) $ (444,474) NET ASSETS Beginning of period End of period See accompanying Notes to Financial Statements. 8 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund | June 30, 2011 Financial Highlights Per Share Operating Performance for One Share Outstanding Throughout the Period (unaudited) Six-Months Ended June 30, Year Ended December 31, For the period March 31, 2006* through December 31, 2006 Net Asset Value, Beginning of Period Investment Operations Net investment income (loss) Net realized and unrealized gain (loss) on investments and options transactions Total from investment operations Less distributions from: Net investment income – – Capital gains – – – Total distributions – – Net Asset Value, End of Period Total Investment Return (%) Ratios and Supplemental Data Net assets, end of period (thousands) Ratio of expenses to average net assets (%) 0.97** 0.94** Ratio of net investment income to average net assets (%) (0.30)** 0.83** Portfolio turnover (%) 45 81 46 40 41 * Commencement of operations. ** Annualized. 1 The fund had a net investment loss but it was less than a penny. Net asset value figures are based on average daily shares outstanding during the year. See accompanying Notes to Financial Statements. Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 9 MADOX | Madison Institutional Equity Option Fund Notes to Financial Statements 1. Summary of Significant Accounting Policies. Madison Mosaic Equity Trust (the "Trust") is registered with the Securities and Exchange Commission under the Investment Company Act of 1940 as an open-end, diversified investment management company. The Trust currently offers six portfolios, each of which is a diversified mutual fund. This report contains information about one of these portfolios, the Madison Institutional Equity Option Fund (the "Fund"), which commenced operations March 31, 2006. Its objectives and strategies are detailed in its prospectus. The remaining five Trust portfolios present their financial information in a separate report. Portfolio Valuation: Securities traded on a national securities exchange are valued at their closing sale price except for securities traded on NASDAQ which are valued at the NASDAQ official closing price ("NOCP") and options which are valued at the mean between the best bid and best ask prices across all option exchanges. Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value. Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. The Fund has adopted the Financial Accounting Standards Board ("FASB") applicable guidance on fair value measurements. Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data "inputs" and minimize the use of unobservable "inputs" and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 –quoted prices in active markets for identical investments Level 2 –other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the Fund to measure fair value for the period ended June 30, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs. As of June 30, 2011, the Fund held no securities deemed as a Level 3. 10 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund | Notes to Financial Statements | continued The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund’s investments carried at fair value: Madison Institutional Equity Option Level 1 Level 2 Level 3 Value at 12/31/10 Assets: Common Stocks $      – $       – Investment Companies – – Repurchase Agreement – – Total $       – Liabilities: Written options $  144,638 $       – $       – $  144,638 Total $  144,638 $       – $       – $  144,638 Please see Portfolio of Investments for common stock sector breakdown and listing of all securities within each caption. The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis was effective for interim and annual periods beginning after December 15, 2010. There were no transfers between classification levels during the period ended June 30, 2011. The Fund adopted guidance on enhanced disclosures about a fund’s derivative and hedging activities in order to enable investors to understand: a) how and why a fund uses derivative investments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge fund items affect a fund’s financial position, results of operations and cash flows. The following table presents the types of derivatives in the Fund and their effect: Statement of Asset & Liability Presentation of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Statement of Assets and Liabilities Location Fair Value Statement of Assets and Liabilities Location Fair Value Equity contracts Options written The following table presents the effect of Derivative Instruments on the Statement of Operations for the year ended June 30, 2011: Realized Gain on Derivatives: Change in Unrealized Appreciation on Derivatives Derivatives not accounted for as hedging instruments Equity contracts In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board ("IASB") issued International Financial Reporting Standard ("IFRS") 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 11 MADOX | Madison Institutional Equity Option Fund | Notes to Financial Statements | continued measurements and disclosures. The effective date of the ASU is for interim and annual periods beginning after December 15, 2011, and is therefore not effective for the current fiscal year. The Adviser is in the process of assessing the impact of the updated standards on the Fund’s financial statements. Investment Transactions: Investment transactions are recorded on a trade date basis. The cost of investments sold is determined on the identified cost basis for financial statement and federal income tax purposes. Investment Income: Interest income is recorded on an accrual basis. Dividend income is recorded on the ex-dividend date. Other income is accrued as earned. Distribution of Income and Gains: Distributions are recorded on the ex-dividend date. Net investment income, determined as gross investment income less total expenses, is declared as a regular dividend and distributed to shareholders at year-end for the Fund. Capital gain distributions, if any, are declared and paid annually at year-end. There were no distributions in 2010. The tax character of distributions paid to shareholders was $5,373 of ordinary income in 2009. As of June 30, 2011, the components of distributable earnings on a tax basis were as follows (unaudited): Undistributed net investment loss $    (8,197) Net realized losses on investments Net unrealized depreciation on investments Net realized gains or losses may differ for financial and tax reporting purposes as a result of loss deferrals related to wash sales and post-October transactions. Income Tax: No provision is made for federal income taxes since it is the intention of the Trust to comply with the provisions of Subchapter M of the Internal Revenue Code available to investment companies and to make the requisite distribution to shareholders of taxable income which will be sufficient to relieve it from all or substantially all federal income taxes. The Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Modernization Act") modernizes several of the federal income and excise tax provisions related to RICs. The Modernization Act contains simplification provisions effective for taxable years beginning after December 22, 2010, which are aimed at preventing disqualification of a RIC for "inadvertent" failures of the asset diversification and/or qualifying income tests. Additionally, the Modernization Act allows capital losses to be carried forward indefinitely, and retain the character of the original loss, exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. As of and during the year ended June 30, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Fund did not incur any interest or penalties. As of December 31, 2010, the Fund had available for federal income tax purposes capital loss carryovers which will expire as follows: Expiration Date December 31, 2017 December 31, 2018 The capital loss carryforward cannot be utilized prior to the utilization of new capital loss carryovers, if any, created after December 31, 2010. Information on the tax components of investments, excluding option contracts, as of June 30, 2011 is as follows (unaudited): Aggregate Cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation Tax years open to examination by tax authorities under the statute of limitations include 2007 through 2010. Clarification of Investment Strategy: When options are exercised and stocks are called away, the Fund will see its cash level materially increase. Although the Fund intends to invest at least 80% of its assets in securities under normal circumstances, there may be times when the Fund’s cash and cash equivalents represent more than 20% of the Fund’s assets for indeterminate periods until it is opportune to re-invest these amounts in securities pursuant to the 12 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund | Notes to Financial Statements | continued Fund’s equity and option strategies. What may be "normal circumstances" for other instruments or investment companies may not represent normal circumstances for the Fund. Use of Estimates: The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. Such estimates affect the reported amounts of assets and liabilities and reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. 2. Investments in Repurchase Agreements. When the Fund purchases securities under agree-ments to resell, the securities are held for safekeeping by the custodian bank as collateral. Should the market value of the securities purchased under such an agreement decrease below the principal amount to be received at the termination of the agreement plus accrued interest, the counterparty is required to place an equivalent amount of additional securities in safekeeping with the Trust’s custodian bank. The Fund, along with other registered investment companies having Advisory and Services Agreements with the same investment adviser, transfers uninvested cash balances into a joint trading account. The aggregate balance in this joint trading account is invested in one or more consolidated repurchase agreements whose underlying securities are U.S. Treasury or federal agency obligations. As of June 30, 2011, the Fund had approximately an 5.7% interest in the consolidated repurchase agreement of $23,040,315 collateralized by $23,501,225 in Freddie Mac Mortgage Backed Security Notes. Proceeds at maturity were $23,040,321. 3. Investment Advisory Fees. The investment adviser to the Fund, Madison Investment Advisors, LLC (the "Adviser"), earns an advisory fee equal to 0.75% per annum of the average net assets of the Fund. As of April 1, 2007, a fulcrum fee was applied to the advisory fee which can increase, decrease or have no effect on the advisory fee based on certain performance criteria described in the Fund’s prospectus. The fee is accrued daily and is paid monthly. 4. Investment Transactions. Purchases and sales of securities, excluding short-term investments, for the six-months ended June 30, 2011 were $1,947,262 and $2,967,655, respectively. No U.S. Government securities were purchased or sold during the period. 5. Other Expenses. Under a separate Services Agreement, the Adviser will provide or arrange for the Fund to have all other necessary operational and support services for a fee based on a percentage of average net assets. These fees are accrued daily and paid monthly. The Fund also pays the expenses of the Fund’s Independent Trustees and auditors directly. For the six-months ended June 30, 2011, these fees amounted to $1,500 and $2,500, respectively. The combined Services Agreement fees paid to the Adviser and Independent Trustees and auditor fees may not exceed 0.20% of average net assets. 6. Covered Call Options. The Fund will pursue its primary objective by employing an option strategy of writing (selling) covered call options on common stocks. The number of call options the Fund can write (sell) is limited by the amount of equity securities the Fund holds in its portfolio. The Fund will not write (sell) "naked" or uncovered call options. The Fund seeks to produce a high level of current income and gains generated from option writing premiums and, to a lesser extent, from dividends. When an option is written, the premium received is recorded as an asset with an equal liability and is subsequently marked to market to reflect the current market value of the option written. These liabilities are reflected as options written in the Statement of Assets and Liabilities. Premiums received from writing options which expire unexercised are recorded on the expiration date as a realized gain. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or if the premium is less than the amount paid for the closing purchase transitions, as a realized loss. If a call option is exercised; the premium is added to the proceeds from the sale of the underlying security in determining whether there has been a realized gain or loss. Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 13 MADOX | Madison Institutional Equity Option Fund | Notes to Financial Statements | continued Transactions in option contracts during the six-months ended June 30, 2011 were as follows (unaudited): Number of Contracts Premiums Received Options outstanding, beginning of period Options written Options expired Options closed Options assigned Options outstanding at end of period 7. Capital Share Transactions. An unlimited number of capital shares, without par value, are authorized. Transactions in capital shares were as follows: (unaudited) Six-Months Ended June 30, Year Ended December 31, In Dollars Shares sold $     – $  10,000 Shares issued in reinvestment of dividends – – Total shares issued – Shares redeemed Net increase (decrease) In Shares Shares sold Shares issued in reinvestment of dividends – – Total shares issued – Shares redeemed Net increase (decrease) 8. Subsequent Events. Management has evaluated the impact of all subsequent events on the Funds’ financial statements. No events have taken place that meet the definition of a subsequent event that requires adjustment to, or disclosure in the financial statements. 14 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund Other Information Fund Expenses Example: As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including Investment advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. See Notes 3 and 5 above for an explanation of the types of costs charged by the Fund. This Example is based on an investment of $1,000 invested on January 1, 2011 and held for the six-months ended June 30, 2011. Actual Expenses The table below titled "Based on Actual Total Return" provides information about actual account values and actual expenses. You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,500 ending account valued divided by $1,000 8.5), then multiply the result by the number under the heading entitled "Expenses Paid During the Period." Based on Actual Total Return1 Beginning Account Value Ending Account Value Annualized Expense Ratio Expenses Paid During the Period2 Madison Institutional Equity Option Fund 0.97% 1For the six-months ended June 30, 2011. 2Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. Hypothetical Example for Comparison Purposes The table below titled "Based on Hypothetical Total Return" provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Based on Hypothetical Total Return1 Beginning Account Value Ending Account Value Annualized Expense Ratio Expenses Paid During the Period2 Madison Institutional Equity Option Fund 0.97% 1For the six-months ended June 30, 2011. 2Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 15 MADOX | Madison Institutional Equity Option Fund | Other Information | continued Forward-Looking Statement Disclosure. One of our most important responsibilities as investment company managers is to communicate with shareholders in an open and direct manner. Some of our comments in our letters to shareholders are based on current management expectations and are considered "forward-looking statements." Actual future results, however, may prove to be different from our expectations. You can identify forward-looking statements by words such as estimate, may, will, expect, believe, plan and other similar terms. We cannot promise future returns. Our opinions are a reflection of our best judgment at the time this report is compiled, and we disclaim any obligation to update or alter forward-looking statements as a result of new information, future events, or otherwise. Proxy Voting Information. The Fund adopted policies that provide guidance and set forth parameters for the voting of proxies relating to securities held in the Fund. Additionally, information regarding how the Fund voted proxies related to portfolio securities, if applicable, during the period ended December 31, 2010 is available to you upon request and free of charge, by writing to Madison Institutional Equity Option Fund, 550 Science Drive, Madison, WI 53711 or by calling toll-free at 1-800-368-3195. The Fund’s proxy voting policies and voting information may also be obtained by visiting the Securities and Exchange Commission ("SEC") web site at www.sec.gov. The Fund will respond to shareholder requests for copies of our policies and voting information within two business days of request by first-class mail or other means designed to ensure prompt delivery. N-Q Disclosure. The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s website. The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information about the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. Form N-Q and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov. Copies of this information may also be obtained, upon payment of a duplicating fee, by electronic request at the following email address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, DC 20549-0102. Finally, you may call the Fund at 800-368-3195 if you would like a copy of Form N-Q and we will mail one to you at no charge. Discussion of Contract Renewal. On February 5, 2011, the Board reviewed a variety of matters in connection with the Madison Institutional Equity Option Fund’s ("MADOX") investment advisory contract with Madison Asset Management (the "Adviser"). With regard to thenature, extent and quality of the services to be provided by the Adviser, the Board reviewed the biographies and tenure of the personnel involved in MADOX management and the experience of the Adviser and its affiliates as investment manager to other investment companies with similar investment strategies. It (the Board) recognized the wide array of investment professionals employed by the firm. Representatives of the Adviser discussed the firm’s ongoing investment philosophies and strategies intended to provide superior performance consistent with the fund’s investment objectives under various market scenarios. The Trustees also noted their familiarity with the Adviser and its affiliates due to Madison Investment Advisors’ ("Madison") history of providing advisory services to the Madison Mosaic organization. The Board also discussed the quality of services provided to MADOX by its transfer agent and custodian as well as the various administrative services provided by directly the Adviser. With regard to theinvestment performance of MADOX and the investment adviser, the Board reviewed current performance information provided in the written Board materials. They discussed the reasons for both outperformance and underperformance compared with peer groups and applicable indices and benchmarks. The Adviser’s stock picking strategy involves seeking a portfolio of common stocks that have favorable "PEG" ratios (price-earnings ratio to growth rate) as well as financial strength and industry leadership. As bottom-up investors, it focuses on the fundamental businesses of companies. As such, MADOX’s stock selection philosophy stays away from the "beat the street" objective, as the Adviser looks for 16 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 MADOX | Madison Institutional Equity Option Fund | Other Information | continued companies that have sustainable competitive advantages, predictable cash flows, solid balance sheets and high-quality management teams. By concentrating on long-term prospects and circumventing the "instant gratification" school of thought, the Adviser explained that it believes it seeks to bring elements of consistency, stability and predictability to MADOX shareholders under normal market conditions. The Board engaged in a comprehensive discussion of fund performance and current market conditions in the course of its contract renewal considerations. The Board recognized that because MADOX has a fulcrum fee, the Adviser is monetarily penalized for underperforming its market index (the BXM) and rewarded for material outperformance. As such, in colloquial terms, the Board recognized that the Adviser "puts its money where its mouth is." Representatives of the Adviser discussed with the Board the methodology for arriving at the peer groups and indices used for performance comparisons. With regard to the costs of the services to be provided and the profits to be realized by the investment adviser and its affiliates from the relationship with MADOX, the Board reviewed the expense ratios for a variety of other options funds in the MADOX peer group with similar investment objectives. Based on peer group comparisons, the Board recognized that MADOX’s costs were low for the quality and extent of services provided. The Board noted that the Adviser provided options strategy management services to other investment company clients and considered the fees charged by the Adviser to such funds for purposes of determining whether the given advisory fee was disproportionately large under the so-called "Gartenberg" standard traditionally used by investment company boards in connection with contract renewal considerations. Although the Board took those fees into account, the Board considered the differences in services and time required by the various types of funds to which the Adviser provided services. They recognized that significant differences may exist between the services provided to one type of fund and those provided to others, such as those resulting from a greater frequency of shareholder redemptions in a mutual fund and the higher turnover of mutual fund assets. The Board gave such comparisons the weight that they merit in light of the similarities and differences between the services that the various funds require and were wary of "inapt comparisons." They considered that if the services rendered by the Adviser to one type of fund differ significantly from others, then the comparison should not be used. In the case of MADOX, the Board recognized that fees charged to a closed-end fund for which the Adviser acts solely as subadviser for another investment adviser is understandably lower than the fee charged to MADOX. This reflects the various administrative, operational, compliance, legal and corporate communication services required to be handled by the Adviser that are not performed in a subadvisory capacity. The Board noted too the various administrative, operational, compliance, legal and corporate communication services required to be handled by the Adviser which are performed for investment company clients but are not performed for other institutional clients. The Board also recognized that the obligations, responsibilities and management considerations involved with being an investment adviser to a closed-end fund differs significantly from serving as an investment adviser to an open-end (mutual) fund. The Trustees recognized that the MADOX fee structure should be reviewed based on total fund expense ratio rather than simply comparing advisory fees to other advisory fees in light of the simple expense structure maintained by MADOX (i.e. an advisory fee, adjusted up or down by a fulcrum fee, with a cap on administrative expenses). As such, the Board focused its attention on the total expense ratios paid by other funds with similar investment objectives, recognizing that such a comparison was not a "be-all and end-all" exercise, but was nevertheless an important consideration. The Trustees sought to ensure that fees were adequate so that the Adviser (and its affiliates) did not neglect its management responsibilities to MADOX in favor of more "profitable" accounts. At the same time, the Trustees sought to ensure that compensation paid to the Adviser was not unreasonably high. The Board reviewed materials demonstrating that although the Adviser is compensated for a variety of the administrative services it provides or arranges to provide pursuant to its Services Agreement with MADOX, such compensation generally does not cover all costs due to the cap on administrative expenses. Administrative, operational, regulatory and compliance fees and costs in Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 | 17 MADOX | Madison Institutional Equity Option Fund | Other Information | concluded excess of the Services Agreement fees are paid by the Adviser and Madison from investment advisory fees earned. For these reasons, the Trustees recognized that examination of the fund’s total expense ratio compared to those of other investment companies was more meaningful than a simple comparison of basic "investment management only" fee schedules. In reviewing costs and profits, the Board recognized that MADOX is to a certain extent "subsidized" by the greater Madison organization because the salaries of all portfolio management personnel, trading desk personnel, corporate accounting personnel and employees of the Adviser who serve as Trust officers, as well as facility costs (rent), could not be supported by fees received from MADOX alone. However, the Board recognized that MADOX is profitable to the Adviser because such salaries and fixed costs are already paid in whole or in part from revenue generated by management of the remaining assets. The Trustees noted that total Madison managed assets, including subsidiaries, approximated $15 billion at the time of the meeting. As a result, although the fees paid by MADOX at its present size might not be sufficient to profitably support a stand-alone fund, it is reasonably profitable to the Adviser as part of its larger, diversified organization. In sum, the Trustees recognized that MADOX is important to the Adviser, is managed with the attention given to other firm clients and is not treated as "loss leader." The Board confirmed that MADOX’s non-interested Trustees met previously with counsel and reviewed the written contract renewal materials provided by the Adviser. It noted that the Independent Trustees had considered such materials in light of the aforementioned Gartenberg standards as well as criteria either set forth or discussed in the recent Supreme Court decision in Jones v. Harris regarding the investment company contract renewal process under Section 15(c) of the Investment Company Act of 1940, as amended. The Independent Trustees made a variety of additional inquiries regarding such written materials to the Adviser and representatives of the Adviser discussed each matter raised. With regard to the extent to which economies of scalewould be realized as MADOX grows, the Trustees recognized that at the fund’s current size, it was premature to discuss any economies of scale. After further discussion and analysis and reviewing the totality of the information presented, including the information set forth above and the other information considered by the Board of Trustees, the Trustees concluded that the advisory fees are fair and reasonable for MADOX and that renewal of its Advisory and Services Agreements without change are in the best interests of MADOX and its shareholders. Upon further discussion and on motions duly made and seconded, the contract was renewed for another year. 18 | Madison Mosaic Equity Trust | Semi-annual Report | June 30, 2011 This page was intentionally left blank. This page was intentionally left blank. The Madison Mosaic Family of Mutual Funds Equity Trust Investors Fund Mid-Cap Fund Disciplined Equity Fund Balanced Fund NorthRoad International Fund Madison Institutional Equity Option Fund Income Trust Government Fund Core Bond Fund Institutional Bond Fund Investment Grade Corporate Bond Fund Tax-Free Trust Virginia Tax-Free Fund Tax-Free National Fund Government Money Market For more complete information on any Madison Mosaic fund, including charges and expenses, request a prospectus by calling 1-800-368-3195. Read it carefully before you invest or send money. This document does not constitute an offering by the distributor in any jurisdiction in which such offering may not be lawfully made. Mosaic Funds Distributor, LLC. TRANSFER AGENT Madison Mosaic(R) Funds c/o US Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 TELEPHONE NUMBERS Shareholder Service Toll-free nationwide: 888-670-3600 550 Science Drive Madison, Wisconsin 53711 SEC File Number 811-03615 Madison Mosaic(R) Funds www.mosaicfunds.com Item 2. Code of Ethics. Not applicable in semi-annual report. Item 3. Audit Committee Financial Expert. Not applicable in semi-annual report. Item 4. Principal Accountant Fees and Services. Not applicable in semi-annual report. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments Included in report to shareholders (Item 1) above. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. No changes. The Trust does not normally hold shareholder meetings. Item 11. Controls and Procedures. (a) The Trust’s principal executive officer and principal financial officer determined that the Trust’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act")) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 within 90 days of the date of this report. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the Trust's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Trust's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable in Semi-Annual Report (no change from the previously filed Code). (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Equity Trust By: (signature) Holly Baggot, Secretary Date: August 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, President and PrincipalExecutive Officer Date: August 22, 2011 By: (signature) Greg Hoppe, Treasurer and PrincipalFinancial Officer Date: August 22, 2011
